                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 7, 2021

BY ECF

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Rafael Valdovinos, 19 Cr. 671 (VSB)

Dear Judge Broderick:

        The parties respectfully write to request a two-week adjournment of the status conference
currently scheduled for May 10, 2021 at 9:00 a.m. The Government has extended a plea
agreement, and counsel for the defendant would like additional time to review the plea agreement
with the defendant. The Government respectfully requests that time be prospectively excluded
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between May 10, 2021 and the date of the
next conference. The defendant, through his attorney Jeffrey Chartier, Esq., has no objection to
the exclusion of time.


                                            Very truly yours,

                                            AUDREY STRAUSS
                                            United States Attorney

                                         by: ___________________________
                                             Nicholas W. Chiuchiolo
                                             Kyle A. Wirshba
                                             Assistant United States Attorney
                                             (212) 637-1247 / 2493


cc: Jeffrey Chartier, Esq. (by ECF)

                                                                       5/9/2021
                                       The status conference scheduled for May 10, 2021 is hereby adjourned to May 24,
                                       2020 at 9:00 a.m. The adjournment is necessary to permit counsel sufficient time to
                                       review the plea agreement with the defendant. The Court finds that the ends of justice
                                       served by granting a continuance outweigh the best interests of the public and the
                                       defendant in a speedy trial. Accordingly, it is further ordered that the time between
                                       May 10, 2021 and May 24, 2021 is hereby excluded under the Speedy Trial Act, 18
                                       U.S.C. 3161(h)(7)(A), in the interest of justice.
